Citation Nr: 1110004	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1984 to August 1986.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, after review of the record, the Board finds that at remand for further development is warranted with respect to the issues of entitlement to service connection for a bilateral knee condition, bilateral hearing loss, and tinnitus.

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Applicable legal criteria provide that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(b)(2010).  In addition, certain chronic diseases, such as sensorineural hearing loss or arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board notes that hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  

The Veteran contends that he is currently suffering from bilateral hearing loss and tinnitus which is the result of noise exposure while serving as a short range missile crewman.  Indeed, the Veteran stated in his April 2008 claim that he was exposed to hazardous noises while performing his duties and has been experiencing tinnitus since service.  

The Board notes that the Veteran was afforded a VA audiological examination with regards to his claims for hearing loss and tinnitus in July 2008 as well as an addendum nexus opinion in August 2008.  At that examination the Veteran was diagnosed with moderate to moderately-severe, high frequency, sensorineural hearing loss in the right ear and hearing acuity within normal limits in the left ear.  The examiner noted that the Veteran was not experiencing tinnitus.  The examiner, as noted, also provided a nexus opinion.  In this regard the examiner stated that the Veteran's hearing loss could not be related to service because his separation examination indicates that his hearing was within normal limits upon separation.  However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Additionally it is noted that the examiner failed to acknowledge the October 1986 ROTC entrance examination taken within months of separation from service which indicated that the Veteran exhibited auditory thresholds of 25dB in every frequency.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also April 1985, March 1986, and July 1986 service audiograms that show a 25 db loss in both ears consistently at 2000 hertz.  As such there is evidence that the Veteran's hearing was outside the normal threshold range within a year of the Veteran's separation from active duty service. 

Furthermore, the Board notes that the July 2008 VA examiner stated that the Veteran was not experiencing tinnitus at the time of the examination and that tinnitus could not, therefore, be related to the Veteran's active duty service.  However, as noted above, the Veteran stated in his April 2008 claim that he has been experiencing tinnitus since service.  The Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board recognizes that the Veteran has stated he has suffered from tinnitus since service and the Veteran is competent to report such.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate because it provided an inadequate nexus opinion with regard to hearing loss and failed to note that the Veteran claims to have suffered from tinnitus since active duty service and as such provided an inadequate nexus opinion with regard to tinnitus as well.  Therefore, in compliance with Barr, the Board finds that it is necessary to remand for a new examination with regard to bilateral hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)(2009) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, a VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board is prohibited from exercising its own independent judgment to resolve medical questions).

With regard to the bilateral knee claim, the Board notes that the Veteran was afforded a VA examination on May 2010.  The Veteran was diagnosed with a torn meniscus with surgical repair and residual osteoarthritis bilaterally.  The VA examiner noted in the evaluation report that the Veteran had three post-service knee surgeries related to on-the-job injuries.  The first surgery for torn cartilage was in 1990 on the Veteran's left knee after it locked while using a clutch in a vehicle while performing construction work.  The Veteran had two surgeries for torn cartilage on his right knee in 2005 and 2006 after the right knee locked up while he was walking yard-to-yard doing meter reading.  The Veteran noted that all of his knee surgeries were workers compensation claims.  The Board notes that there are no records regarding any of the knee surgeries or any associated treatment available for review in the c-file.  Additionally, the Board notes the Veteran noted in a May 2008 statement that he has received all of his medical treatment since 1986, for his claimed conditions, at the St. Louis, Missouri, VA Medical Center (VAMC).  However, these records are not associated with the claims folder, nor is there any indication in the claims folder that the records, prior to April 2008 from the St. Louis, Missouri, VAMC were requested.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of the VA adjudicators during the consideration of a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records.

Finally, the record reflects that the Veteran is in the process of applying for disability benefits.  Indeed, it is noted in a March 2010 VA orthopedic treatment note that the Veteran stated that he was in the process of obtaining SSI benefits.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Furthermore, the Court has held that SSA records cannot be unilaterally deemed irrelevant by VA because the possibility that such records contain relevant evidence pertaining to etiology cannot be foreclosed absent a review of these records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002).  There are no SSA records associated with the Veteran's c-file.  Thus, it is necessary to determine if the Veteran has applied for SSA benefits and if the Veteran has been granted SSA benefits, then any records associated should be obtained and included in the c-file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the St. Louis, Missouri, VAMC from 1986 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2. Contact the Social Security Administration (SSA) and request a copy of any decision as well as copies of any medical records used by that agency in making a determination on behalf of the Veteran for SSA benefits purposes.  Any such records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. The RO/AMC should obtain a VA audiological examination with regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The examiner should note a review of the Veteran's claims file.  Objective evidence of record as well as lay statements from the Veteran regarding in-service hearing loss should be reviewed.
   The examiner should address the following:

(A) Whether it is at least as likely as not that any current hearing loss is etiologically-related to the Veteran's period of active service.  In responding to this question, the examiner should comment on the significance of service audiograms dated in April 1985, March 1986, July 1986, and October 1986, and the reported 25 dB loss reported therein at various frequencies as well as any demonstrated shifts in decibel losses.  

(B) Whether it is at least as likely as not that any current tinnitus is etiologically-related to the Veteran's period of active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


